DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-56, 59-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 53, 56, recites the limitation “wherein the extension portion is spaced apart from an adjacent outer edge of the first garment by a variable distance along at least part of a length of the extension portion” and “a variable distance along an entire length of the extension portion, in claim 56”, renders the claim indefinite because such claimed subject matter do not have support in the instant disclosure.  Such lack of support makes it very difficult to ascertain the metes and bounds of the claimed subject matter. Since Fig.4 of the original drawing shows the extension portion as at 68 is formed of a rectangle/square shape, which does not have any variable distance; 
Claim 59, recite the limitation “wherein the extension portion is spaced apart from the adjacent edge by a distance that is different than the predetermined distance”, renders the claim indefinite because such claimed subject matter do not have support in the instant disclosure.  Such lack of support makes it very difficult to ascertain the metes and bounds of the claimed subject matter.  Since Fig.4 of the original drawing shows the extension portion as at 68 is formed of a rectangle/square shape, which does not have any variable distance or distance; therefore it is unclear which structure of the upper garment is applicant referring to.  For the purpose of examination and as best understood the limitation is interpreted to mean that “the first garment having an extension portion”.
Claim 60, see the rejection of claim 56 above.
Claims 54-56 are dependent of claim 53 and are likewise indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 14-17, 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Siklosi (9414649).
Notes: the limitations such as “configured to or adapted to” functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.

Regarding claim 1, Siklosi discloses a garment assembly (fig.1) comprising: a first garment portion having a perimeter (fig.1 shown the upper garment 1 having a perimeter and the lower garment 2 having a perimeter); a second garment portion (lower garment); and a first continuous fastener (3, 5) positioned on said first garment portion and configured to removably attach said first garment portion to said second garment portion (col.1, lines 64-65), wherein the garment assembly is configured such that when the first garment portion is coupled to the second garment portion by the first continuous fastener, said first continuous fastener has a base portion (fig.3 shown the zipper having an end portion at elements 3, 5 and the tail portion 8; wherein the end portion extending around a perimeter of the upper and lower portions at the elements 3, 5) that extends around an entirety of said perimeter in end view and wherein said first continuous fastener further has an extension portion at least of which that overlaps with 
Regarding claims 2-3, Siklosi does not disclose wherein the garment assembly is configured such that when the first garment portion is coupled to the second garment portion at least part of said first fastener extends generally in a spiral pattern and/or 1 wherein said base portion and said extension portion together extend in a continuous, generally spiral pattern.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to rearrange when the first and second garment portion are coupled said first fastener extends generally in a spiral pattern, such modification would be considered a mere of rearranging parts of an invention involves only routine skill in the art.
Regarding claims 4-7, Siklosi discloses the garment assembly of claim 1 wherein a majority of said base portion is aligned in a radial plane when the garment is in an undeformed state and wherein said extension portion is not aligned in the radial plane (fig.1); wherein an entirety of said extension portion is axially spaced apart from said 
Regarding claim 8, Siklosi discloses the garment assembly of claim 7, wherein said second garment portion has a perimeter, wherein the garment assembly is configured such that when the first garment portion is coupled to the second garment portion said second fastener has a base portion (fig.3 shown the base portion of fasteners 3 and 5 which starting from end portion to point at elements 3 and 5) that extends around an entirety of said perimeter of said second garment portion and wherein said second fastener further has an extension portion (fig.3 shown extension portion extending from/at elements 3, 5 the end of the tail 8; wherein the extension portion is space from point at 3, 5) that overlaps with at least part of said base portion of said second fastener in a radial direction and is spaced apart from said base portion of said second fastener in an axial direction (fig.3).
Regarding claims 14-15, Siklosi discloses the garment assembly of claim 1 wherein said first garment portion has a lower circumferential edge (fig.1), and wherein said first fastener is axially spaced away from said lower edge (col.3, lines 48-50); wherein said first garment portion has a lower circumferential edge, and wherein first 
Regarding claim 16, Siklosi does not disclose wherein said first garment portion has a lower circumferential edge, and wherein said first fastener is axially spaced away from said lower edge by a distance no greater than about 10% of a height of the first garment in an axial direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different length between the lower edge of the first fastener with respect to the length of the upper garment  in order to achieve an optimal configuration, since discovering an optimum value/length/space between two known parts of a result effect variable involves only routine skill in the art.
Regarding claim 57, Siklosi discloses wherein the garment assembly is configured such that when the first garment portion is coupled to the second garment portion along an entirety of said first continuous fastener, adjacent portions of said first and second garment portions are configurable in a generally cylindrical shape, the base portion extends around an entirety of said perimeter in end view, and the extension portion overlaps with at least part of said base portion in a radial direction and is axially spaced apart from said base portion (fig.1-2).
	Regarding claim 58, Siklosi discloses wherein the first garment portion (1) is coupled to the second garment portion (2) such that the base portion extends around an entirety of said perimeter in end view and the extension portion overlaps with at least part of said base portion in a radial direction and is axially spaced apart from said base portion (fig.1).

Claims 1-3, 5-7, 9-11, 17-18, 40-60 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (2705805).
Notes: the limitations such as “configured to or adapted to” functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.

Regarding claim 1, Weinberg discloses a garment (fig.4) assembly comprising:
a first garment portion (20) having a perimeter (fig.8 shown the fastener 54 extending along the edge 38 to end to end of the garment substantially to the buttons and buttonholes); a second garment portion (elements  22a, 24a, fig.12-13); and a first continuous fastener (fig.8 shown fastener 54 extending along the edge 38 and running up and down form) positioned on said first garment portion and configured to removably attach said first garment portion to said second garment portion (col.3, lines 32-50), 
wherein the garment assembly is configured such that when the first garment is portion is coupled to the second garment portion by the first continuous fastener (fig.2 shown zipper 54 extending around the perimeter of the first garment), said first continuous fastener has a base portion (a portion of element 54, fig.2A) that extends around an entirety of said perimeter in end view and wherein said first continuous fastener further has an extension portion at least of which (see at least fig.2A below and fig.1-2 shown the extension portion overlapping the a portion of element 54 and space apart from one another) overlaps with at least part of said base portion in a radial direction and is axially spaced apart from said base portion.

Regarding claim 4, Weinberg does not disclose the garment assembly of claim 1, wherein a majority of said base portion is aligned in a radial plane when the garment is in an undeformed state and wherein said extension portion is not aligned in the radial plane.  However, fig.8 shown fastener 54 extending along an edge 38 in an up and down position; fig.1-3 shown the two portions of fasteners 54 overlapping and space apart from one another.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention is configured to position the two portions of the fastener 54 as the claimed invention, such modification would be considered a mere of rearranging parts of an invention involves only routine skill in the art and/or adjustability, where needed, involves routine skill in the art.

Regarding claim 17, Weinberg discloses a garment assembly (fig.1) comprising:
a first garment portion having a perimeter (fig.8 shown garment 20 having a lower edge 38); and a first fastener (54) positioned on said first garment portion and configured to removably attach said first garment portion to a second garment portion (fig.1), 
wherein the first garment portion is configured such that when the first garment portion is coupled to the second garment  portion by the first fastener (fig.1), said first fastener extends greater than 360 degrees around said perimeter to define an extension portion (see the annotated fig.2A below) that radially overlaps with at least part of a base 
Regarding claim 18, Weinberg discloses a garment assembly (fig.1) comprising a first garment portion (20) having a perimeter (38); a second garment portion (22); and
a first fastener (54) positioned on said first garment portion and configured to removably attach said first garment portion to said second garment portion (col.3, lines 31-50),
wherein the garment assembly is configured such that  when the first garment portion is coupled to the second garment portion by said fist fastener (fig.1), said first fastener extends greater than 360 degrees (fig.2A shown the fastener 54 extending along the edge 38 which appeared to about more 360 degrees) around said perimeter (fig.8 shown the fastener 54 extending along the edge 38); but does not disclose at least part of said first fastener has a generally spiral configuration.  However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the configuration of the fastener as claimed or said first fastener has a generally spiral configuration, such modification would be considered a mere design choice to move upward and downward during installation and/or to have the last button from the bottom edge is configured to be fastened to a second button hole from the bottom edge in order to provide a desired choice of the user.
Regarding claims 40-43, Weinberg discloses the garment assembly of claim 18 wherein the first fastener portion is continuous (54, fig.8); wherein the first fastener portion is a zipper fastener configured such that a zipper pull can be continuously pulled 
Regarding claims 44-48. Weinberg discloses the garment assembly of claim 1 wherein at least part of said first fastener has a spiral configuration (fig.8 shown the structure of fastener 54 extending upward and downward to form like a wave shape); wherein the base portion and the extension portion are the same type of fastener (see the annotated fig.2A below); wherein the base portion and the extension portion are both zipper fasteners (fig.8 and col.3, lines 25-50); wherein the base portion extends generally circumferentially and the extension portion extends generally circumferentially, and wherein the base portion is in direct contact with the extension portion (see the annotated fig.2A below); wherein the first garment portion and second garment portion are entirely separable from each other (see all figure).

Regarding claims 50-52, Weinberg discloses the garment assembly of claim 17, 
wherein the base portion and the extension portion are the same type of fastener (fig.2A below); said second garment portion (fig.1); wherein the first garment portion and second garment portion are both entirely separable from each other (fig.1, 6, col.3, lines 31-50).
Regarding claim 53, Weinberg discloses a garment assembly (fig.1) comprising: a first garment portion (20) having a perimeter (38); and a first fastener (54) positioned on said first garment portion and configured to removably attach said first garment portion to a second garment portion (col.3, lines 31-50), wherein said first fastener has a base portion (see the annotated fig.2A) that extends along an entirety of said perimeter in end view and wherein said first fastener further has an extension portion (fig.2A shown the extension of the fastener 54 overlapping from edge to another edge) that is configured to overlap with at least part of said base portion in a radial direction and be 
Regarding claim 54,  Weinberg discloses the garment assembly of claim 53 wherein the first garment portion is configured such that when the first garment portion is coupled to a second garment portion by the first fastener the extension portion overlaps (fig.1) with at least part of the base portion in a radial direction and is axially spaced apart from said base portion (fig.2A below).  But does not discloses the functional limitation as claimed.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the garment system of Weinberg is configured to perform as claimed, since the functional implications and statements of intended use which does not positively recite a structural limitation, but instead required an ability to so perform 
Regarding claim 55, Weinberg discloses the garment assembly of claim 53, wherein the base portion is spaced apart from the adjacent outer edge of the first garment portion by a fixed distance along a length of the base portion (fig.2A below).
Regarding claim 56, Weinberg discloses the garment assembly of claim 53, wherein the extension portion is spaced apart from an adjacent outer edge of the first garment portion by a variable distance along an entire length of the extension portion. (see claim 53 and fig.2A below).
Regarding claims 58-59, Weinberg discloses  the garment assembly of claim 17,  wherein the base portion extends 360 degrees around the perimeter (see fig.2A below), wherein the base portion is spaced apart from an adjacent edge of the first garment portion by a predetermined distance (the outer of edge of the extension is spaced with the inner edge of the base portion).
Regarding claim 60, Weinberg discloses the garment assembly of claim 17 wherein the extension portion is spaced apart from an adjacent edge of the first garment portion by a variable distance along at least part of a length of the extension portion (fig.2A below shown the outer edge of the extension portion is spaced away from the inner edge of the base portion).


    PNG
    media_image1.png
    381
    657
    media_image1.png
    Greyscale





Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (2705805) in view of Siklosi (9414649).
Regarding claims 14-16, Weinberg discloses the garment assembly of claim 1 wherein said first garment portion has a lower circumferential edge (see fig.2A above), and wherein said first fastener (54), but does not disclose said first fastener is axially spaced away from said lower edge; wherein first fastener is axially spaced away from said lower edge by a distance that varies along a length of said first fastener; wherein said first fastener is axially spaced away from said lower edge by a distance no greater than about 10% of a height of the first garment in an axial direction. However, Sikloso .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18, 40-60 have been considered but are moot in view of the new grounds rejection as discussed above.
Furthermore, applicant argues that Weinberg does not disclose “wherein the garment assembly is configured such that when the first garment portion is coupled to the second garment portion by the first continuous fastener; said first continuous fastener has a base portion that extends around an entirety of said perimeter in end view and wherein said first continuous fastener further has an extension portion at least of which that overlaps with at least part of said base portion in a radial direction and is axially spaced apart from said base portion”. 
The Examiner disagreed because Weinberg discloses a garment (fig.4) assembly comprising: a first garment portion (20) having a perimeter (fig.8 shown the 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an axially spaced apart from the base portion in radial direction of the second garment portion, as applicant indicated in the Remarks, page 3) are not recited in the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues to new claims 57-58, please see the respond to claim 1 above.
Applicant argues to the claims 17, 18, 53 as similar to claim 1; please see the respond of claim 1 above.  Therefore, applicant arguments have not found persuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732